Presentation of the programme of the Spanish Presidency (debate)
The next item is the statement by the Council on presentation of the programme of the Spanish Presidency.
Mr President, Mr Barroso, ladies and gentlemen, allow me to address my first few words to a country that is suffering pain and tragedy: Haiti.
I know that we all share the concern, solidarity and commitment of all the institutions of the European Union, starting with the rotating Presidency, the Commission, the Council and Parliament, for a country that is suffering, for a people that is being torn apart by death, destruction and violence, following on from a history of poverty and also conflict.
There are few occasions where we can show what we can do as Europeans in the manner in which we are going to do in response to the tragedy in Haiti. We are going to demonstrate our commitment to what is happening in the world and to the countries that are suffering most.
Right from the very first moment, holding the rotating Presidency, and in coordination with the Commission and the High Representative, we have sought to respond to the tragedy in Haiti. Last Monday, the Council of Ministers on Development met, and next Monday the Council on European Affairs will meet in order to plan a rapid response in terms of aid and humanitarian cooperation on all fronts, for the future of Haiti. I am entirely convinced that the response of the international community is a strong, joint response, and that the European Union is going to rise to the occasion. In response to the tragedy in Haiti, the only protagonists should be the people suffering there, and I hope and trust that we will do everything we can to help set in motion a complete recovery. Both European society and, above all, our deep-seated convictions, demand it.
Mr President, it is an honour for me to appear here before you in order to explain the main priorities of the Spanish rotating Presidency over the next six months. It is more than an honour, it is a great honour. It is a great honour because I am speaking on behalf of a country which, in the next six months, will be celebrating its 25th anniversary of joining what was then the European Communities.
I am speaking on behalf of a European and pro-Europe country, a country which, in the last 25 years, has experienced a major transformation in terms of progress and welfare, largely due to being part of the European Union. Europe was the dream of generations, of many generations of Spaniards. It was the dream of democracy, of opening up to the world, of progress, of welfare, of the welfare state, of freedom. This is what we have seen in Europe, what has been brought to us by Europe, and what we have brought to Europe.
Twenty-five years later, we feel loyal to Europe and committed to the Union, and there is no more powerful way to be loyal and committed to Europe than to exercise the responsibility of making commitments, taking the initiative and putting forward proposals. This is what we want to do during the next six months.
These will be six months of change because we are taking on the rotating Presidency at a time of economic change, as a result of the most serious financial crisis for eighty years. It is a time of political change because of the Treaty of Lisbon, which is changing the way that the European Union is governed. It is a time of change in terms of foreign relations, because the phenomenon of globalisation is growing and there are new emerging countries. It is also a time of change in terms of the relationship that Europe needs to have with European citizens in order to give effect to everything set out by the Treaty of Lisbon. It will therefore be a time of change in two circumstances in particular: firstly, the serious economic crisis that we are experiencing, and secondly, the Treaty of Lisbon and its new institutional relationships.
Regarding the economic crisis, I would like to say the following. We are aware that it is a much more serious crisis than we have experienced for eighty years, and we know that, as was the case then, there has never been such a huge decline in global production and international trade. We are aware of the serious effects that it has caused in the world and in the European Union. The number of unemployed has increased by eight million, many of whom are indeed in my country. There has been an effect on public finances, and therefore on the prospects for financial stability, which has impelled and is still impelling us to take urgent cooperative measures. It has also driven us to look towards making changes to the European economy and to its production capacity, and towards improving competitiveness in the whole of the Union.
We need to continue maintaining the fiscal stimuli until the recovery is a reality. We need to commit ourselves to maintaining the Stability Pact and fulfil the Commission's indications for 2013. We also need to set out an economic strategy for 2020, which the Commission is drawing up and which, in the view of the Spanish rotating Presidency, must be a key matter in the next six months.
We know what the European Union's strengths and weaknesses are. We know that since the mid-1990s, we have been losing our capacity for economic growth, our potential for economic growth. We know that since the mid-1990s, we have been losing productivity relative to the big economies that we compete with. We also know that we have difficulties in some specific areas that will determine the future of our growth, competitiveness and innovation in a globalised world.
We do, however, also have strengths, and we should remember them. Our strengths are clear: we represent almost a third of global GDP. We are undoubtedly the leading exporting power and the second most important, behind the United States in terms of research, development and innovation. We represent almost 60% of global development aid, which is a great strength for the European Union.
What does Spain see as the fundamental priorities for renewing Europe's economic strength, for creating a sustainable economy from a competitive, environmental and social point of view? I will mention four main themes that I want to promote, which should be included in the 2020 Strategy. I would summarise these by saying that, in terms of the economy, the European Union needs to bet on itself. It needs to move forward with economic union and cooperation, starting with the sense of responsibility of the Member States, but also ensuring that the Community institutions, specifically the Commission, have new powers to lead and achieve objectives.
Ladies and gentlemen, in the last ten years, our energy dependency has increased by nine percentage points, and this is one of the primary areas in which we must take steps and make changes. Energy dependency has increased from 44% to 53% in the whole of the European Union. These nine percentage points amount to exactly EUR 64 million that we send to other countries as the European Union. Do you know what this amount represents? It represents practically the same amount that all the countries of the European Union spend on public investment in research, development and innovation. We need to change our energy dependency and reduce it, because otherwise, our economic fragility will increase.
What do we need to do? Progress has been made in the field of energy, but not the progress that we want. We need to permanently create an energy common market that will strengthen the whole of the Union and the Union's economy. There are two key elements that we need in order to do this: energy interconnections, as the expectations set out in 2002 have not been met, and a common regulatory framework to consolidate an energy common market.
If we achieve energy interconnections in the South, East and North of Europe, if we put it forward as a major priority, giving authority to the Commission, we will see our energy dependency reduce, and we will encourage the development of renewable energy sources which, by their nature, require versatility in energy distribution.
Ladies and gentlemen, Europe will not become a leading player in terms of economic competitiveness until it takes definite steps to tackle all the decisive aspects of energy interconnections and the issue of a common market.
The second main objective: in a modern society, what brings the most growth and innovation? Investment in the information society and in the new technologies that have changed almost everything in the world. Forty per cent of the increase in productivity in the European economy is due to information and communication technologies, ICTs. We are leaders in this field as Europeans, because we have leading companies, but we do not have a digital internal market. We want to take steps to establish a digital market. What does this involve? It involves removing barriers, it means committing to new-generation networks and facilitating e-commerce, which is growing every day in every country, but which is not making progress in terms of being possible between several countries.
If we make progress on a digital market, we will facilitate the creation of content and strengthen intellectual property. We will also ensure that, thanks to the innovation that information and communication technologies bring to all areas of the economy, we will see results in terms of productivity within a very short period. I would like to point out that this is the sector that currently has the greatest capacity for innovation, for increasing productivity and creating stable employment.
The third area is the economy or sustainable industry. I will only give you one example of what we see as a priority in the context of combating climate change. We want to launch and promote, along with the Commission, a plan to develop electric vehicles. The vehicle industry is going to undergo a major transformation, which has already begun. If we make an integrated commitment in this area of industry, as Europeans, to a common, shared vision and a common strategy for electric cars, we will help to reduce our energy dependency. We will also contribute to combating climate change and to the technological innovation that is undoubtedly going to be opened up by electric cars and will also be directly associated with the information and communication technologies industry.
The fourth central element of this sustainable economy and economic regeneration that the European Union needs is education, especially university education, which is the forum for research.
In the last ten years, Europe has not made progress in terms of the number of universities of excellence in the ranking of the top 100 universities. We need to conclude the Bologna Process. We need to promote, facilitate and open up expectations for increasingly European universities and increasingly European research, because they are undoubtedly the impetus for the future. We are no longer competing country against country, but as Europeans, as Europe, because the other players are the size of China, India, the United States and the emerging countries.
If we do not make the most of the synergy represented by the 500 million citizens in the economy, which means tens of thousands of enterprises with huge capacity and millions of workers, who need to be provided with increasingly better training, we will not be the real leading players of the future, in terms of economic prosperity through innovation and technology, in this scenario of globalisation. We will be spectators, not leading players. The way forward is the Union: more common economic policy, more integration, more shared vision, more Europe. Not putting up more barriers, but removing barriers, not dividing but bringing together, having a vision of the Union that promotes competitiveness, integration and innovation.
We have confidence in the Commission regarding this 2020 Strategy, which must also incorporate a discussion about the future of the Common Agricultural Policy, which is a fundamental policy in terms of environmental protection, food safety and the incomes of many European citizens. We are convinced that the debate that is going to take place in the European Council and the Commission and, of course, the dialogue with the European Parliament, must bring about a 2020 Strategy that involves serious governance and is demanding in its objectives and focused on the areas that I have just mentioned.
Economic change and political change, and change in the government of the Union. The Treaty of Lisbon establishes new institutions: the permanent President of the Council and the High Representative for Foreign Affairs. It strengthens Parliament, the heart of European democracy, and also strengthens the Commission.
I can make a commitment before Parliament, which represents all European citizens, that the Spanish rotating Presidency will be loyal to, and will cooperate with, the new institutions. We want those institutions to have the meaning established in the treaty: namely, the need for the European Union to function so that the permanent President of the Council can represent the European Union and carry out all his functions, along with the High Representative.
We are aware that this six-month period will be the first proof of how the new institutional structure works, and we will also support a strengthened Commission and Parliament, which is increasingly the political centre of the European Union. We are going to do this, and I hope that we will be judged satisfactorily at the end of this period, because our commitment is very firm. There are various powers governing the European Union, and they need to have a common thread, which is cooperative loyalty. That is how we shall work.
Mr President, ladies and gentlemen, we are also experiencing changes in the area of external relations, not only because of the existence of the High Representative and the launch of the European External Action Service. There will also be changes because in this context of globalisation and change, we have a decisive six-month agenda. I will tell you what our objectives are in terms of external relations for all the summits that we are going to hold.
Firstly, shared security, secondly, energy, thirdly, promoting and extending the opening up of trade and technology transfer, and fourthly, development cooperation aid, in which the European Union is a major ethical leader in the world.
Over the next six months, we will hold a dialogue on these objectives with North and South America, in the Mediterranean, in Africa and Asia and with the other European countries that are not part of the Union. We will be holding a dialogue with a large proportion of the continents and areas through an intense calendar of international summits in which we will, of course, be working in full cooperation with the President of the Council and with the Commission - because we will be making important agreements during the next six months - and also with Parliament.
Economic changes, political changes and changes in vision, in our external outlook, as a result of new players and globalisation. In addition to the economy, I said a few minutes ago that Europe also needs to bet on itself in the area of external policy. I must say that Europe needs to bet on itself, that external policy needs to take into account European interests and how to defend them. The matter of neighbourhood relations must be a priority. In my opinion, we must establish more ambitious objectives and more intense relations, because that is undoubtedly where a large proportion of European interests are going to be settled.
The changes that we are experiencing and that we want to drive forward through reform and renewal also have a bearing upon European citizens. The Treaty of Lisbon, in line with the will of Europeans, wants citizens to feel closer to the European institutions. It wants them to see the Union as being 'their Union' and Europe as a government that is closer to them. In order to achieve this, there are new instruments that we are going to launch and promote in the next six months.
The first of these is the people's legislative initiative, which is so important to Parliament. The second is that we want to make it a priority during this period, in cooperation with the Commission, to make progress on the most important citizens' right that the European Union can focus on, which is equality between men and women. The most advanced, perfect societies in which human rights and prosperity are best realised are those that achieve greater equality between men and women. They are the societies that are most active and committed to fighting what is represented by gender violence and mistreatment of women, which is improper and unacceptable in an advanced society such as the European Union. We therefore propose launching new judicial protection systems through a European protection order and maximum extension of protection against the scourge of gender violence that a large proportion of European societies suffer from.
European citizens also need to know, based on our deliberations, our proposals and our initiatives, that social cohesion and social inclusion in response to poverty in Europe are inalienable aspects of the Union, and that, along with democracy, the most important elements of Europe's identity are welfare and social cohesion. The 2020 Strategy for the economy will therefore, as I said before, have to be economically, socially and environmentally sustainable.
In order to achieve this social sustainability, I propose that we make a major new social pact in Europe between enterprises and workers, a major social pact in the development of the 2020 Strategy. Social dialogue and social agreement made Europe strong when it first came to be, in periods of weakness and now, in this period of renewal and change, after a serious economic crisis; social agreement - namely the social pact - could be a major driving force behind the objectives that we are setting ourselves for effective governance.
Mr President - I am finishing now - ladies and gentlemen, I would once again like to express Spain's thanks to all the countries of the European Union, especially those that promoted our integration and contributed to our development. I would like to reiterate our commitment to Europe and to the European Union, our commitment to a way of life, but also to a way of thinking and feeling. This involves thinking that favours democracy, equality, human rights, peace, and the sense that living together, uniting our peoples, uniting our aspirations and uniting our history has enabled us to live in peace with ourselves, and today and tomorrow, it can enable us to continue to live in the great region of prosperity, welfare and ideals.
Mr President of the Spanish Government, over the next six months, Spain will assume the rotating Presidency of the Council. It is a country with a great European tradition and great European commitment, in its government as well as in all its political forces and in public opinion, and a President, José-Luis Rodríguez-Zapatero, whose European credentials are unquestionable.
The institutional engines of European integration will be operating at full power once Parliament's vote of confidence in the new Commission gives these two institutions a strong, solid basis in order to move forward with an ambitious political agenda. I hope that the vote will take place very soon.
First of all, at this very tragic time for Haiti, I would like to reaffirm our complete solidarity and desire to help its people and all the victims of the earthquake. The devastating earthquake has been at the forefront of our minds since 12 January, and efforts began straight away to provide all the assistance we can. The Commission is currently in a position to mobilise EUR 130 million, and the total European Union effort in terms of immediate assistance, including that of the Member States, is more than EUR 222 million, not counting civil protection assistance. The Commission could mobilise a further EUR 200 million in longer-term aid. I can assure you that the Commission and the European Union are demonstrating the values and principles of solidarity through action.
Haiti is a Caribbean country. I would therefore like to highlight the fact that there is a very ambitious external relations programme for the six-month Spanish Presidency of the Council. I would particularly like to note that Latin America and the Caribbean are a priority for the Spanish Presidency. I am sure that we can count on Spain's special vocation to ensure that the summit to be held with the countries of Latin America and the Caribbean in Madrid in May will be a success for Latin America and for Europe.
Let me now turn to the policy priorities for the weeks and months ahead.
Everything points in the direction of determined and united European action. The failed attack on the aircraft at Detroit was a reminder that we need to act together if we are to face up to the threats to security. Copenhagen was a reminder that the global community does not automatically share Europe's level of ambition: as we have been doing in the G20 discussions, we need to keep driving a positive and forward-looking international process. Only with a united Europe can we shape globalisation.
But we have to look at the situation of our economy. We all know that the European economy is at a delicate moment. Determined action has succeeded in preventing the worst. But we still face the risk that unemployment will continue to rise, and we need to make a judgment about when to switch the focus to restoring our public finances.
At the same time, we must learn from the crisis. We fully realised that globalisation is a reality and that we need to use it to our advantage. We have demonstrated that our social protection systems have been able to respond to exceptional circumstances and by providing new safety nets. But we also saw the clear limits for Member States acting alone and we saw that coordinated European Union action not only brought results for Europe, but also triggered an unprecedented global response by the G20.
Now we have to shape the right future for Europe, its economy and its society. The challenges we were facing before the crisis are still there, if anything, they were reinforced: how to cope with the consequences of ageing, of our demographics, how to remain competitive in a global world, how to secure the transition to a more sustainable economy, to mention just a few.
However, I am confident in the capacities of Europe. I believe that an economy rebuilding its strengths has a real chance to redirect its energies. A society which has proved robust in the face of economic crisis is one that can build for the future with confidence. And a European economic system whose resilience flows from its single market, its competition rules and the euro will now need these assets as the drivers for recovery.
I see the next six months as a springboard to set ambitious goals, goals I have presented in my political guidelines and which we debated last autumn here in the European Parliament.
This will constitute the 'Europe 2020' strategy. We need a fundamental reworking of our economy to meet the challenges of the future. To agree on a transformation agenda, with the European Parliament, with Member States, with social partners, with societies at large. To offer a clear direction towards a competitive, innovative, sustainable, socially inclusive market economy, able to prosper in the global marketplace.
Europe 2020 must offer both a mid-term vision and short-term action. The more we can shape our immediate measures to put us on the road to our longer-term objectives, the more we will have a head start to future growth and employment, our number one priority.
The renewed Lisbon Strategy was able to build an understanding of how structural reform feeds directly into growth and jobs. But let us be frank about it: the crisis has wiped out many of the gains and there were also some shortcomings. The truth is that we still lag well behind our competitors on our research effort, our investment in education, our share of high tech.
We must now use the Europe 2020 strategy to create new sources of growth, to unleash the potential of the internal market to drive our economy forward. That means using knowledge and creativity to generate real value in our economies, unlocking innovation and promoting its market uptake from ICTs to new energy, clean technologies, for instance. It means empowering people for the future with the right skills and with a labour market ready to seize the opportunities for job creation; and targeting action on the big problems, like youth unemployment.
It is obvious that we are now facing an emergency situation from a social and unemployment point of view. This requires a strong focus from the European Union. We need to define together actions at European Union level to complement national actions with positive social impact.
It also means an economy shaped for the future - a sustainable and resource-efficient economy - that is also productive and innovative. Europe's huge industrial assets need to be re-directed to seizing the first-mover advantage in tomorrow's markets. But Europe must be able to retain a solid, modern and competitive industrial base. The crisis means that, more than ever, we must use every euro of investment to best effect. And, of course, we must complete our reform of financial markets to put them back at the service of the economy, and not the opposite.
This also includes our SME-friendly approach. SMEs are the sector which can create more jobs in the European Union and we will be doing them, and their workers, a good service if we reduce administrative burdens and apply a better and smart regulation approach.
In our interconnected economies, we all have an interest in what is happening - at national and European Union level, from one Member State to the next. The present crisis shows us not only the consequences of global interdependence but also the negative effects that a specific situation in one country may have in the whole euro area.
So, Europe 2020 must bring with it stronger coordination mechanisms, a common vision and an effective European leadership. I want to thank Prime Minister Zapatero for his clear commitment to this European approach when discussing economic policies, his commitment to Community matters and his commitment to the role of the European Commission in this vision and in implementation of this vision. Only with a European approach, a European vision and European instruments can we deliver results for our European citizens.
This will be one of the distinctive features of Europe 2020: reinforced coordination of economic policies, in which the Commission will make full use of the new possibilities given by the treaty, including those concerning the euro area.
This is the vision I would like to debate with you in the coming weeks, because one thing we have learnt from the Lisbon Strategy is that a European economic strategy needs the full commitment of the European political community and the social partners. Let us be clear: in the past, some national politicians have resisted stronger mechanisms of governance within the Lisbon Strategy. I hope that, following the lessons of interdependence not only at global but also at European level - all the lessons that were given to us by the crisis - all EU governments will now recognise the need for full ownership of Europe 2020 and for a truly coordinated and coherent action in economic policy, as foreseen in Articles 120 and 121 of the Lisbon Treaty.
Finally, let me add that I see Europe 2020 also as the way to bring confidence and hope for our citizens. We must not hide the fact that Europe, like most of the developed world, will go through a long period of slow growth if we remain inactive. The phase of 'getting worse before getting better' is probably behind us, but the getting better will be slow. We will have to address the real problem of the economy, that the potential growth of Europe may be reduced if we do not act now in a coherent and effective manner. Our citizens, be they households or entrepreneurs, should feel that the European Union is part of the solution to their difficulties and anxieties. Europe 2020 is, for me, above all, also a response to this. It is to connect the European project to the concrete needs of our citizens.
This is why I also welcome the initiative to hold an informal European Council on 11 February to have a first discussion at Head of State or Government level. I also think it is crucial to find opportunities to discuss these issues with this House - with Parliament - both before and after the Commission presents its outline for Europe 2020. That is why I have discussed this with the Council and with the President of the European Council. I think we should have at least a three-step approach: the informal European Council for Heads of State or Government to discuss the issue, the Spring European Council for the first important proposals and the June European Council for the approval of the guidelines, so that we will have the time to discuss this issue broadly and with a very active contribution from the European Parliament.
I have focused today on economic policy because I see this as our number one priority in terms of urgency. But, of course, this does not exhaust our agenda. The challenges of the coming weeks and months are manifold. Let me just mention one of many examples: the follow-up to the Copenhagen conference on climate change. While we need some time to collectively reflect on the right strategic orientations for the future of the international process, we should not lower our ambition regarding commitments already made by the European Union.
We should also intensify our efforts namely through our internal policies of promoting the upgrading and modernisation of the industrial base of our economy, the innovation and the development of new clean technologies, energy efficiency and the energy security agenda, also by putting this matter at the top of the transformational agenda for Europe.
This is how to make the best case for the European Union on the global stage: a European Union ready for action, with a clear vision for the future and a determination to get there. The more we are united and effective at home, the more our case will win through internationally.
I am very much looking forward to working with this Parliament to help make the Spanish Presidency of the Council a success and to ensure that the next six months put us on the road to realising our common ambitions for Europe, a European Union that is closer to our citizens and that is focused on clear results for our Europe.
(Applause)
Thank you, Mr Barroso. Before I ask the leaders of the parliamentary political groups to speak, I would like, once again, to emphasise the importance of the vision presented by Mr Rodríguez Zapatero. It is a vision of development of the European Union, based on the Community method. Thank you, Mr Zapatero, too, for stressing the role of the European Parliament, a role which has grown significantly with the entry into force of the Treaty of Lisbon, and it is that cooperation between the European Council, the Council of Ministers and the European Parliament which will be the basis of future interinstitutional structure and balance in the European Union.
Today, we are forecasting our role for many years to come. Not everything is found in the treaties. Therefore, what happens during the Spanish Presidency is very important, because it will establish the political customs which determine the way we work, as well as the effectiveness of the European Union. The Spanish Presidency is of special significance, here, and I am grateful for the presentation of a vision which concurs to a large extent with that of the European Parliament.
I would like to thank Mr Barroso for presenting the point of view of the European Commission. The Commission is still working with the same composition as before, but I would like to stress very strongly here: we do have a European Commission, it still is not the new Commission, but work on this is going on all the time. I would like especially to thank Mr Barroso for presenting the 2020 Strategy and the way it will be coordinated. This is a fundamental matter: how we are going to coordinate the 2020 Strategy in the future - this, too, needs to be based on the Community method. Thank you very much.
Now I would like to ask the leaders of the political groups for their comments and remarks.
Mr President, ladies and gentlemen, the economy, the social field, climate and energy are the major priorities of the Spanish Presidency and they will rightly be the focus of Europe's attention. That is why Mr Van Rompuy's first decision, namely to convene a European Council dedicated to the economy and to climate change and now also, of course, to the Haiti strategy - you spoke about this issue and it is one on which I believe that Europe has to show both its heart and its know-how and you must intervene to ensure that the Council has a greater presence in Haiti - is, in my view, a positive position.
This is why the debate that you yourself, Mr Rodríguez Zapatero, launched on a possible European economic government is also welcome, despite and maybe even because of the fact that opinions currently differ on this matter. That is normal; we should not be frightened, ladies and gentlemen, to speak at European level of politics with a capital P, and we have to be honest with ourselves.
We should not fear major debates, and I wish to thank you, Mr President-in-Office of the Council, for having made your contribution, because economic and social policy is the major debate, the one that is of most concern to our citizens, the one that demands our response in the short, medium and long term. As Mr Barroso said, this is the right time to raise the question of the economic objectives of the countries of the Union. It is, in fact, a matter of survival for Europe and its social model.
Mr Rodríguez Zapatero, you know what economic difficulties are. They are the record unemployment of almost 20% and a public deficit of almost 11% in Spain. It has to be said, yours is a country that is experiencing problems. I therefore welcome your will to restore growth and to create employment as the be-all and end-all of your Presidency. To be honest though, Mr Zapatero - I said that we have to tell the truth - I am not sure that the solutions that you and the political family to which you belong are proposing in order to end the crisis and to make social Europe a reality are the most suitable.
For the Group of the European People's Party (Christian Democrats), an end to the crisis and the creation of jobs cannot be achieved by more public spending but by an economic, fiscal and environmental regime that is favourable to enterprises, especially small and medium-sized enterprises. I am specifically thinking of small and medium-sized enterprises where employment in our countries and in our regions is concerned. Social cohesion, which has been greatly tested by the crisis and by the scandals of the bonuses and rewards for the incompetence of some managers, cannot be built on small crafts, but on lasting growth that benefits the greatest number of people.
To conclude, I wish to address the Council, whether the rotating Presidency or the permanent Presidency, to say to you formally that, with the Treaty of Lisbon, times have changed. The Council and Parliament must now work in close cooperation and as equals. This new relationship obviously requires legal standards - and for this, I put my faith in our legal experts zealously to apply the new treaty - but it also requires mutual political trust and symbolic gestures. In this connection, I repeat my wish for the Presidency of the Council to regularly participate in the interplay of spontaneous questions and answers with the Members of the European Parliament, as the President of the Commission, Mr Barroso, has been doing for several months, and as you yourself have done this morning, Mr Rodríguez Zapatero. You have six months to establish this principle.
I therefore offer my best wishes to the President-in-Office of the Council for the coming six months and hope that, together, we can succeed in moving Europe forward during this time. The best of luck to you.
Mr President, the Spanish Presidency has an ambitious programme, which you have described to us, Mr Zapatero. You mentioned the four major priorities of greater energy security, more investment in information technology, more education and training and the creation of a form of European economic governance that is to ensure that these priorities can also be implemented. That is the right approach and it will take Europe into a new phase.
The challenges faced by this continent are not to do with holding parliamentary sittings or arranging one summit after another. We have held many summits in the past. The summits do not solve the problems, they delineate them. What we need is for the solutions to the problems to actually be implemented in the Member States.
(Applause)
The reactions to your proposal for economic governance indicate that this is exactly where the problem lies. Where did the Lisbon strategy fail? It was not that it would not have been possible to implement it. No, it was possible to implement it. The Lisbon strategy failed due to the reluctance of the Member States to keep their own promises. This new approach, this breath of fresh air that you want to bring into European policy with this ambitious programme, is therefore the right one.
The old structures that we have had up to now remind me somewhat of Don Quixote's beautiful horse, Rosinante, which thought it was a racehorse. In reality, it was an old nag. We will not make it into the 21st century on Rosinante. For this, we need new approaches and, therefore, you are on the right path.
What Europe needs is to adopt some aspects of the Spanish model. The reason why - and I am saying this only once - we as Socialists specifically support you is that we believe that your government in Spain is a forward-thinking government. You have succeeded, in the face of a lot of opposition and with a great deal of courage, in giving your country an enormous push towards modernisation. You have our greatest respect for that.
(Applause)
If you act at European level with the same energy and the same determination, you will also bring this modernisation drive to Europe. I think it is courageous for a Head of Government to say, for example, that marital violence is not a national problem but a problem that affects the whole of society everywhere and that we in Europe, in our highly developed, civilised society, must not regard violence against women as a minor offence, but as a violation of human rights, and that is what it is.
(Applause)
The political re-energising that we need in Europe is tied in very strongly with our expectations of your Presidency, Mr Rodríguez Zapatero. I would therefore like to add that we also need more economic control in Europe. I will give you an example to illustrate the fact that social cohesion gets destroyed in society because there is not enough control or not enough courage to exert control.
When we talk about regulation of the financial markets and regulation of the banking system, we also need to mention the fact that the same banks that, a year ago, received hundreds of billions of euros in government money in order to ensure their survival, are not using this money today to give credit, but to speculate, using taxpayers' money, in order to generate soaring profits. That is destroying people's trust in the economic system. It is destroying social cohesion. The part of your programme that involves finally implementing the control of the financial markets is therefore an important element that we Socialists fully support.
(Applause)
The Group of the Progressive Alliance of Socialists and Democrats in the European Parliament will give its support to your Presidency, Mr Zapatero. I believe that what you have presented here is an approach that brings genuine reason for hope. I also hope that the Commission will act with the same intensity and the same political direction as your Presidency. We will do whatever we can to put the Commission on the right path in the next six months and beyond, because we hope that, as a result of the 18-month long triple-shared presidencies, there will not be a completely different programme every six months, but that we will instead have continuity.
Therefore, over the next six and the subsequent twelve months of this trio of presidencies, you will be able to count on the support of the Socialists and Democrats. So, I wish you good luck, Mr Zapatero.
(Applause)
Mr President, ladies and gentlemen, we have, in fact, two priorities for the Spanish Presidency. I believe you also have, in fact, two priorities. However many issues are raised to be solved in the coming six months, there are, we believe, two main issues.
First of all, there is the post-Lisbon EU 2020 Strategy. I believe, in any case, that this name is more appropriate as, at the end of the day, the population had ceased to differentiate between the Treaty of Lisbon and the Lisbon strategies. This is, therefore, already a major advance. However we, in this House, have to be serious.
The fundamental question is not about knowing whether there is a desire to reduce unemployment or to increase spending on innovation. We all agree on this. We agreed in 2000, we will agree in 2010, and we will agree again in 2020 and 2030. No, the question concerns a different issue: in short, are the Council and the Member States ready to change the method that failed in the Lisbon Strategy? I am referring here to the open method of coordination, a wonderful expression, meaning that it is the Member States, not the Union, that decides, and that all that one does is compare results from the various Member States.
It is as if the Union has become the OECD. That is the reality: publishing one document after another, after another.
(Applause)
Already, Mr President, your initial declarations have encouraged me greatly: 'yes, we are going to change', you say. Things must change; we need sticks, we need carrots. Where needed, we must have sanctions. Above all, though, do not let yourself be discouraged - I say this frankly, both to you and to Mr Moratinos - by the German Minister for Economic Affairs, who did not hesitate for one second to criticise your proposals.
It must be a good omen, though! One cannot, on the one hand, say, for example, that Greece is not making enough effort, that other countries are not making enough effort and, at the same time, fail to provide the Commission and the European Union with the resources and the instruments that they need to intervene. It is either one thing or the other. One cannot have it both ways.
I encourage you therefore to continue on this path, and I can tell you that the whole of this Parliament supports you, together with the Commission, as you confront those who continue to dismiss the need to intensify this Lisbon method.
Well, as for my second priority, it is to attempt to find another strategy for the issue of climate change, post-Copenhagen. We must acknowledge that our approach failed. We must say it, we must recognise it. There is no sense in saying 'yes, but we were right, it was the right method', and so on. No, it was not the right method. The strategy was bad, because the result is bad. Therefore, the strategy has to change.
I myself suggest that we adopt a strategy based on three components. The first of these components is for the European Union to appoint a climate change 'tsar' with a mandate to negotiate on behalf of the 27 Member States, unlike what happened in Copenhagen, where we had the Danish Prime Minister, the Swedish Prime Minister, the President of the Commission, Mr Sarkozy, Mrs Merkel, yourself, Mr Brown.
That meant that there were at least eight European political leaders who wanted to negotiate. There was not enough room around the table though! There was scarcely room for Mr Obama even. There was the South African, the Brazilian, the Indian, the Chinese, then Mr Obama, and on top of that, the eight Europeans. How do you expect to agree a position and be heard by others in such circumstances?
Let us do like the WTO then; it works for the WTO. There, there is someone who is in charge, who negotiates for the whole of the European Union, and who produces results. We need the same thing at European level if we are to avoid a repeat of what happened in Copenhagen.
(Applause)
Moreover, we must, I believe, be realistic. We must be realistic on this matter. We need a trilateral agreement between the United States, Europe and China. That must be the aim. All of those strategies that consist of saying 'yes, we will see', which have no allies in the United Nations, will count for nothing in tomorrow's world. Tomorrow's world is one of empires, and we must be an empire.
This means that we must be at the table. With whom? With the United States and with China. It is we three who need to reach an agreement; let us not start dreaming about rallying I know not how many countries around a programme. At the end of the day, we have to create an alliance with the United States. It is with the United States that we must find common ground. Such common ground can be found, in my view, in the emissions trading mechanism. We have that, and they will follow us if we can reach an agreement on it. That will give us common ground in order, together, to negotiate with the Chinese.
Those, Mr President, are my two major priorities for the Spanish Presidency, and I am convinced that, with his tenacity, Mr Rodríguez Zapatero will make this a very important and very effective Presidency.
(Applause)
Mr Rodríguez Zapatero, Mr Barroso, I would like first to reply to your remark about Haiti. I remember that, in 2006, a European commissioner by the name of Michel Barnier proposed the creation of a European social protection force, which was to have been known as EuropeAid. This was during Mr Barroso's Commission. If we had had EuropeAid today, Europeans would already have a greater presence in Haiti. Mr President, take up Michel Barnier's proposal. You see, I am no sectarian.
I would like now to turn to what you said about Europe's future. I would like to continue with another theme, which Mr Verhofstadt discussed. You talk of growth, but what growth? What type of growth? Because one of the reasons for the crises, for the environmental crisis - because there are various crises and not just one - was growth in production, which was, at the same time, destructive. Therefore if, at European level, we do not discuss the quality and content of growth, we will merely repeat the errors of the past. That is already one issue for consideration.
The second issue we must deal with concerns what you said about growth and a pact, for example, against energy dependence. One of the pillars of the fight against energy dependence is energy saving. We in Europe must develop a major pact for European investment in energy saving. The environment is about energy savings, it is about billions in investment and, at the same time, it is about creating jobs. So do not forget: renewables, yes, but renewables with energy savings. And on this matter, I ask that the European Union decides now, not to make 20%, but rather 30% in energy savings by 2020. We can do it, if we want to.
Now to the second issue; you spoke about electric cars. Very well! However, there is another consideration. Mobility is not just about cars. There is a major project that could be developed in Europe. You had Airbus, you have the TGVs. Why not develop a major European tramways project? Throughout Europe, there is a need for renovation and modernisation of tramways, in central Europe, in the south, in Latin America, everywhere in fact. This is a source of employment, and there is a part of the car industry that you will be unable to save. In this way, you will be able to give it another mobility-related function. A European tramways project is also a solution to the climate problems linked to traffic.
On a different note, you rightly spoke of education and the Bologna process. Fine! The problem with the Bologna process, though, is that it has been diverted from its original purpose. Instead of making a Europe of equal higher education, higher education in Europe has been turned into school education, where universities are no longer places of research and reflection, but learning factories. Curricula have been created that students are unable to follow. If, therefore, you wish to pursue the Bologna process, we first need to take a step back and call into question all of the curricula which are linked to the Bologna process. The response can be seen on the streets of university cities throughout Europe, where students are protesting not against the idea of a European education, but against the deterioration in higher education ostensibly in the name of a European idea.
I would like to end on your European social pact. A European social pact and a social and environmental pact. Bring the companies, bring the unions and bring the major environmental associations around a table. Social protection will not work without environmental protection. That is the new idea, and, for the Members on the right, this is one of the good ideas that Mr Sarkozy in France had; it was called the Grenelle, or round table, on the environment. I believe it is time to have a Brussels for the environment, bringing all of the social partners and the major representatives of the environmental organisations together around one table. If you go down that path, we will be in agreement, and Europe is the solution. As for the instruments, we shall have to develop them together.
on behalf of the ECR Group. - Mr President, I am happy at this crucial time in the work of the European Union that Spain takes on the Presidency of the Council.
Along with Greece and Portugal, Spain's membership of the European Community was an early example of the way in which Europe could help encourage and support a new democracy - a path followed successfully by many others since 1989.
Spanish Members from all parties have made important contributions to the work of this House, holding distinguished office in both Parliament and in our groups. Their impact has been substantial and, in this context, I would like to pay particular tribute to our friend, Jaime Mayor Oreja, one of Parliament's most influential personalities.
The Presidency starts at a critical time for the European Union and I wish it well, but I confess I have misgivings. It stumbled in its first few days in office. The suggestion that, rather than simply coordinating plans for economic development, the European Union should be able to establish compulsory economic policies with sanctions or corrective action against Member States who do not comply is deeply disturbing.
It reflects a very old-fashioned socialist command-and-control approach to economic policy which is not relevant to solving the problems of the 21st century. Without interfering in the politics of Spain, there is a saying in the United Kingdom which suggests that you put your own house in order first. Socialism does not do that.
What we do need are economic policies that respect the rights of our Member States, stimulate the sharing of best practice and focus on delivering EU added value; policies which defend the benefits of the internal market and extend them further; policies which provide a climate in which entrepreneurs and businesses can thrive in order to create jobs, raise our standard of living and contribute to a stronger society.
We in the ECR Group have high hopes of the Europe 2020 initiative as a framework for a sustainable, competitive European economy, and we have drafted our own additional proposals which we hope will help to take this debate forward.
I would like to touch on foreign policy. I know that this has been given some prominence in the Presidency's programme, but I must speak about one issue which is mentioned, but without enough emphasis in my view. That issue is Iran. Its illegitimate, brutal and dangerous government must be dealt with firmly. If we are serious about nuclear non-proliferation, the Iranian Government must understand that, whilst Iran has the right to develop nuclear energy for peaceful purposes, it will not be allowed to deceive the world in pursuing its ambition of having nuclear weapons. A regime which resorts to murder and violence to oppress its own people, a people cheated of a government of their choice, simply cannot be trusted, and we must take action.
The Spanish Presidency takes office with a full agenda. Our group will judge its proposals and initiatives on their merits. If it proposes progressive policies to stimulate economic growth, to deal with climate change, to strengthen individual freedom and responsibility, and to encourage cooperation on the world stage where we share common interests, all of these are areas where Europe can offer a benefit rather than impose a burden.
If it does that, then it will have our support.
Welcome, Mr Rodríguez Zapatero. Unfortunately, my group feels that your programme does not resolve the fundamental problems. In our view, the fundamental requirement of this Presidency would have been to rectify the current economic policy, through public intervention in the economy and, of course, by regulating the market through progressive fiscal policies.
The recession in Spain and in Europe, and the unemployment figures, the like of which have not been seen since the 1930s, are the consequence of not intervening in the market and not intervening in strategic production sectors, including the financial sector. From this perspective, unfortunately, there is nothing new in your programme. Income from employment is being punished and capital gains income is being favoured, because there is no harmonisation in fiscal policies and, as part of what is meant by the liberalisation of services, the European social model is being dismantled.
Articles 43 and 49 of the treaty protect a model that favours the market and the freedom of the market as opposed to workers' rights and, as you are well aware, we already have European Court judgments legalising social dumping. This is the actual reality. Therefore, unfortunately this part of your programme, which for us is substantial, does not change or alter anything and does not introduce anything new. In other words, it contradicts the slogan that you have used for the Spanish Presidency: 'Innovating Europe'.
On this specific point, there is no innovation. There is continuity, due to the election of Mr Barroso, which we opposed - although you, of course, gave him your support - and we think that this continuity is damaging to the European model.
On foreign policy, we do not agree that we need to increase military capacity. The images of the disaster in Haiti where combat helicopters and marines are being deployed are damaging to us. They are damaging! This is not what is needed when there are disasters such as the one in Haiti. We need civil protection. We need doctors, architects and people to relieve the pain of the tragedy.
Finally, Mr Zapatero, the summit with Morocco. We do not agree with the advanced status of Morocco while the Saharan people are not allowed to exercise their right to self-determination and they are permanently under persecution, I repeat, permanently under persecution from the Moroccan authorities. We do not agree with this summit. We believe that there should be a European summit regarding the right to self-determination of the Saharan people.
With regard to the State of Israel, we need to be much stricter in the Neighbourhood Policy and ensure that Article 2 of this Association Agreement as part of the Neighbourhood Policy is complied with, because Israel is systematically failing to comply with international law.
on behalf of the EFD Group. - Mr President, thank you. Mr Rodríguez Zapatero, I have listened with attention to your proposals for the Spanish Presidency, and I can only wish you luck. I will now refer to a reality.
I represent the south-east of England, and many of my constituents - together with other European citizens - have been suffering urbanisation abuses on the Mediterranean coast and in other parts of Spain for a long time now. Three reports have been adopted by this Parliament urging the Spanish authorities to take action but, other than the conviction of a few politicians and the passing of a new Land Law, no specific action has been taken to defend the people who are suffering prejudice.
The problems my constituents face range from the dramatic situation of Len and Helen Prior of Berkshire, who saw their house being demolished because the authorities said it was built in breach of coastal law, to cases like that of Doreen Snook, also from Berkshire, in Alicante, and Mr Lohmann in Lanzarote, who cannot actually live in the houses they have purchased because of the lack of proper infrastructure and services.
As a national of Spain, I am ashamed to see what is going on in my country. I have big concerns for the future of the Spanish tourism business now that the press is writing about the bad fortune of these people.
(ES) Mr Zapatero, I will now address you in your mother tongue, which is also my own.
The people affected are not people of great wealth, they are simply people who have used the fruits of their labours to buy a house in this country with its mild climate and good people, a place to live when they retire. These people are unfairly having to pay fees to lawyers and other experts in order to defend themselves in the courts, without much chance of success.
The European Union has been convincing its population that it is there to maintain peace in Europe. Is this situation I describe going to bring peace to Europe?
You are telling us that you are going to get Europe out of the crisis. If you cannot solve the problem I am referring to, how much credibility can you have in solving Europe's financial crisis? Mr Zapatero, we want a solution now. We want the people to be able to live in the houses they bought. If this is not possible, they need to be granted a fair compensation that allows them to buy a similar property.
This Parliament has only threatened to block payments of subsidies to Spain, but I can assure you that, if this situation is not resolved during the Spanish Presidency, I will do everything I can to turn this threat into action.
(ES) I am delighted to be in this very special forum with the President of the Spanish Government, someone whom I have valued very highly since the time when he was a strong law student.
I think that by chance, the rotating Presidency of the European Union has given my country the best possible opportunity to demonstrate once again that Spain wants to play a decisive role in Europe.
As the President said, joining Europe was a dream for the people of Spain during the long years of the dictatorship. We are therefore especially happy to be here and we relish the experience, because we know, ladies and gentlemen, that this Union of Member States which we represent here is the only answer to the problems that the world faces, since traditional States are incapable of finding effective solutions.
It is very important for Europe to find its place by defining itself and defending the values that it created in the cradle of revolutions, in the books written by its brilliant minds, and in the cries of its peoples. Those values are freedom, the rule of reason, laicism and solidarity. I therefore know, Mr President, that you want to make the most of this opportunity to put the Treaty of Lisbon into practice.
I agree with the objectives that you have proposed, although some of them are vague and also do not manage to distinguish matters which are incidental from those which are fundamental. One of the objectives, which concerns climate change, makes me think that the European policy implemented by the Commission is the right one, even though it failed in Copenhagen. What is important is that the waste of so many nations has to stop, because billions of earth's inhabitants should not have to suffer the consequences of the selfishness of rich societies.
I would also place more emphasis on defending human rights in the world. When the European Union is accused of being a bureaucratic organisation with no soul, people forget that its soul is our Charter of Fundamental Rights. In this respect, I believe that the Spanish Presidency should involve itself in the following matters: it should not hold the Morocco Summit until Morocco commits to complying with the resolutions made regarding the Sahara by the United Nations, a body that you have invoked on other occasions.
In Cuba and Iran, you should promote joint action for the recognition of the organisations that oppose the governments, in line with the debate that took place here yesterday. If rights are our soul, the soul of Europe, I will venture to remind you that you place a great emphasis, as you rightly said in your speech, on the backbone of Europe being a common energy policy. Without this, everything is held back and even international policy runs the risk of evaporating like smoke.
Finally, I would like to remind you not to forget your commitment to giving the cities of Ceuta and Melilla status similar to that of the most remote regions.
I will conclude: esteemed President Zapatero, my dear friend José Luis, I wish you every success for the good of this strong, federal Europe in which we both believe.
Mr President, I would first of all like to express my thanks for the tone and content of the speeches that have been made on behalf of the various parliamentary groups this morning.
I will talk about the most important matters, starting with Mr Daul. Thank you for your words regarding this positive drive for economic governance, the common economic policy. You raised the question as to what is the objective of such economic governance, of such an economic policy, or, if you will pardon the expression, offered an ideological foray into the possible postulates of a social democratic idea or project. In particular, I heard you express your reticence regarding indiscriminate increases in public spending and your preference for an environment that is favourable to enterprises.
I would like to clarify something. It has little to do with my speech, but a great deal to do with my political convictions. I am a strong supporter of the Stability Pact. I am a strong supporter of fiscal balance throughout the cycle. This is so much the case that in its first four years, before the economic and financial crisis, the government of which I was and still am the President had a surplus in its public accounts and decreased its deficit to 32% of GDP. I am therefore a convert. Deficit and surplus are tools, depending on the economic cycle. Now I, like the majority of European governments, have been in favour of responding with a fiscal stimulus that results in a public deficit, and public spending has increased slightly because private investment slowed down. This is not an ideological problem. It is a problem of reality. The financial crisis meant that private investment and private credit froze and was halted. It seems reasonable that the only way to compensate in some way for this slowdown in the economy was through public stimulus. This needs to be corrected, as far as circumstances allow, and we need to return to the Stability Pact.
Like other countries, my country is going to have, and in fact it does have, a large public deficit. I can also assure you, however, that my country is going to fulfil its commitment to the Commission for 2013 and return to the path of stability implied by a 3% deficit. In order to achieve this, as the Commission knows, we have an austerity plan, a strict fiscal consolidation plan. It is strict in terms of our public accounts, and we will put it into practice.
I agree that we need to create an environment that is favourable to enterprises, economic activity, initiative and competition. In fact, in my speech, I strongly advocated a common energy market and a European digital market. This means nothing more than promoting economic freedom, initiative and trade between Europeans in the field of energy and promoting competition because it reduces prices and promotes technological innovation. In the digital field, which I have focused on a great deal here today, we are largely betting on the future, insofar as we promote e-commerce and the transfer of all the products being generated currently in communication technologies, which represent a growing percentage of gross domestic product.
Our proposal, and our plan, therefore, is for the 2020 Strategy to favour a Europe without trade barriers, to favour competition, innovation and an entrepreneurial environment in Europe. What governments also need to do, as far as possible, is not to correct the environments behind business activity, but they do need to intervene in order to correct the environments that have favoured speculation, either financial speculation or property speculation. This is something different. Sometimes, due to particular ideas, speculation is promoted, intentionally or unintentionally, in the financial field or the property field. Spain has been a victim of this, as have some citizens, not only British citizens. This is the will of the government, within its scope of competence. You should be aware that in Spain, there is a distribution of competence, which lies not only with the central government, but also with the autonomous communities and the councils. There are, of course, laws and judicial proceedings, but I am very aware of what you have said, and we will therefore act.
Therefore: an economic environment that is favourable to business activity, initiative and innovation, but which is not favourable to financial and property speculation.
Of course, I am in favour of reasonable fiscal pressure, and I do not represent any opposing model, because while I have been in government, I have reduced tax on businesses, income tax on workers and personal taxation. I am in favour, on the basis of an interventionist perspective, of what is represented by its philosophy on taxation and the fiscal position.
Finally, I want to say to Mr Daul that I note the position of his group, which is the majority group in this House, regarding the role of the President of the Council - the permanent President - and of Parliament. I think this is an important matter. I am in favour of all the European institutions, the great European institutions, having a fluid relationship with Parliament. Of course, insofar as we want to make Europe bigger, we need to move towards a more powerful Parliament. That is my opinion.
Mr Schulz, thank you for your words. I am convinced that the principles of the European Union have a great deal to do with the principles of social democracy, and that social democracy has been a major lever behind the construction of the European idea and European ideals. I would like to affirm - despite the force of other ideas, which have had many problems in terms of application - our commitment to a vision of social cohesion, a vision in which it is essential for democracy to be social in nature.
Mr Verhofstadt, I am extremely grateful for your words. I agree with practically everything you said. With regard to coordination and the failure of Lisbon, open coordination failed. We are aware of this. We revised it in 2004, and now either we take it seriously or, in 2020, we will once again be saying that it did not work. Government requires a Community method. I do not know why some of you are surprised by the words 'sanctions' or 'requirements'. There are many decisions in the workings of the European Union that involve sanctions. If directives are not complied with, if the Stability Pact is not complied with, it is natural that there should be sanctions. Also, it works. What Parliament needs to be clear about, because the European Union needs to be clear about it, is that the things that we have done together are producing good results. These are things such as the euro, the Stability Pact and the internal market, which needs to be developed and deepened, because it is one of the major levers for growth and competitiveness.
I completely agree with what you proposed regarding Copenhagen and the subsequent strategy, the new strategy. I think that it is an interesting initiative for there to be a High Authority for this issue, and it is true that Copenhagen did not produce the results that we would have wanted. It is true that Europe held a positive position, but that was not the result.
Mr Meyer, with all due respect, there are some things that we do not agree on. Of course, aside from the fact that the European Union does not have competence, for example, in fiscal policy, I did not present a conservative programme, but rather a programme of reforms. It is, above all, a programme to save time in the future, to anticipate the future, which, in my view, is the best way to move forward with a progressive programme. A progressive programme is one which sees changes, one which anticipates them and is capable of innovating. I hope and trust that the European Union will keep in step with this.
I respect your position on Morocco, but I do not share it. North Africa, especially Morocco, is of strategic importance to the European Union. Let us ensure that its modernisation process moves forward through dialogue and cooperation, and let us leave the arbitration of the Sahara conflict to the right body, which is the United Nations, which is taking steps which Spain naturally supports and respects.
Regarding Haiti, it is true that we frequently see helicopters or fighter planes promoting conflicts and bombarding areas of the planet, and they have a difficult place in our conscience. It is often difficult for our conscience and our convictions, but I must say that for me personally, seeing helicopters and marines bringing food, bringing order and saving lives is something worthy of applause.
(Applause)
For me personally, it is something worthy of applause. If Europe does have a rapid action force, as I hope we shall, I would be in support of Mr Barnier's proposal. As has been said here, it will have to have civil and military components, to enable us to take effective action in the shortest possible time, with the resources that we have available.
I have taken note of your suggestions, Mrs Andreasen. Of course, I would like to confirm to the representative of the Group of the Greens/European Free Alliance that I agree with many of the suggestions that you made in your speech. In the whole of my speech, I talked about sustainable growth, environmentally sustainable growth. I agree with you that the electric vehicle is, or should be, something that promotes another mode of transport. I note your suggestion that in the Social Pact, the dimension of environmental sustainability should be an essential dimension, and I do, of course, have a deeply-held conviction that the future of innovation, competitiveness and productivity lies in the so-called 'green economy'. It also lies in the potential of communication technologies and, of course, in a common or single vision of energy, as Mr Sosa Wagner said, as this is central to the future of the European Union's existence.
Mr Kirkhope, I agree with what you said about the relevance of the personality of my compatriot, Mr Mayor Oreja, but I do not agree with you that there was any suggestion whatsoever of more control or of more centralisation in what is represented by the ideas, the initiatives and the political proposal that I put forward in this House. No, it is a political initiative so that the internal market might be bigger and cover more fields, and for there to be more competitiveness and more innovation. It is for us to join forces. Joining forces does not mean controlling, uniting does not mean leading. On the contrary, joining forces is more democratic, uniting promotes cooperation.
What I think would be even more negative would be for us to continue operating 27 small, centralised control systems since, in a globalised world, this would mean that the players competing with us that have internal markets and common policies, such as the United States, China and India, would have us at a disadvantage. We will see that, in a very short space of time, if we do not make this major change as Europeans, and implement this new, more Community-oriented economic policy, India or China will catch up with us in terms of production and innovation.
No, we have no interest - if you will allow me to say so, with all due respect - no interest in control or interventionism. That is not what we are debating. When we talk about 2020 and government, we are talking about our collective capacities, the sum of the synergies represented by 500 million citizens on a continent that has succeeded in generating and launching the industrial revolution, the best use of energy and the greatest scientific advances. If all these forces are joined, we will have the capacity to play a leading role, to maintain our economic model, our prosperity model and our welfare model. These are the objectives.
Of course - I completely agree - I believe that the European Union has a clear position regarding Iran. Iran must comply with international rules and the international community - and, of course, the European Union needs to assert the requirement for Iran to comply with international rules regarding nuclear proliferation. I share your concern and your feelings on this subject.
Mr Sosa Wagner, I am happy to be here with you in this forum, in this great institution, at this time and in this debate. I have taken note of your suggestions. I fully agree with what you said about energy, which was largely the focus of my speech. It is largely energy that is going to define the European Union's capacity to be a great continent, both politically and economically. Undoubtedly, insofar as we have more energy interconnections and less energy dependency, we will be stronger economically and politically.
As we are well aware, energy has determined the course of history. It has determined how certain powers have dominated other countries. This has been through the control and use of energy but, of course, now it is also about saving energy.
The European Union promotes a policy, just as it will continue to promote for the next six months, of defending fundamental rights. It does so intelligently and by seeking to ensure progress is made where we have the expectation and the hope that it is possible. It does so where we feel that offering our hand is better than closing the door. We will therefore maintain the summit with our neighbour, Morocco. We will, at all times, promote the defence of human rights.
All in all, Mr President, I am extremely grateful for what has been said by all the spokespeople for the different parliamentary groups. I would like to express my respect for all their positions. I am taking note of the more direct, specific issues that have been raised in relation to my country, which I represent with the utmost pride given what we have achieved in the 25 years during which we have been part of the European Union. I also represent my country with the utmost humility, because we are here to share, and I think that the best way of sharing is to come with humility, to come prepared to unite, to join together and to defend the great ideal of the European Union together.
(Applause)
Mr President, I believe that there has been general consensus on the priorities of the Spanish Presidency of the Council, with, of course, some nuances depending on the stance of the various political groups, but there is one issue which has figured in several speeches and to which I wish to refer, namely the question of European coordination, or consistency, whether it be in our response to natural disasters outside Europe, or in our response within the framework of external relations, for example post-Copenhagen, or in relation to economic policy. And on that matter, I believe that we have a solution, which is to apply the Treaty of Lisbon. We do not have to go very far.
As for our response to humanitarian crises, we have the famous Barnier report, which has already been mentioned today. This is a report that I and the rotating Presidency at the time, the Austrian Presidency, requested from your fellow Member of Parliament and my good friend, Michel Barnier. He was not a commissioner at that time, and it was on my own initiative that I asked him to draft this report.
We received this report, which had my support and that of the then Presidency of the Council. Thereafter, it was not applied because the Council did not wish to apply it; let us be clear on that. This is why we must do more on the issue of consistency in the European Union's external humanitarian action.
Now, I believe that the answer lies in the Treaty of Lisbon. We have a High Representative who is the Vice-President of the Commission and, at the same time, Chair of the Council of Foreign Affairs Ministers.
This is why, in the new Commission, I have created a new 'International Cooperation, Humanitarian Aid and Crisis Response' portfolio. This will be a commissioner, in this case, probably a female commissioner, for whom this will be the first task and who will need to work in tandem with the High Representative and with the Council so that we may, one day, I trust, have a true external service, but also competences in the area of crisis response and civil protection. That is all on the first question.
The second question concerns international negotiations, for example, in the wake of Copenhagen. Here again, I have to read out the Treaty of Lisbon, because I believe many people have not read it. Article 17: 'With the exception of the common foreign and security policy, and other cases provided for in the treaties, it shall ensure the Union's external representation'.
It is henceforth the Commission that represents the Union in foreign affairs, not the European Council. Without doubt, there will be Heads of State or Government who will represent their own countries. Who, though, represents the Union in foreign affairs, except for the CFSP? The Commission.
This is why I created a climate agenda portfolio and thus hope that the commissioner, in this case, a female commissioner, will, in future, have all the support required to represent the Union in the post-Copenhagen negotiations. Let us be clear on this point too.
The third question concerns economic policy. Here, too, the Treaty of Lisbon has to be read. There are those who think that economic policy is a purely national matter. That is not the case. Article 120: 'The Member States regard their economic policies as a matter of common interest and coordinate them in the Council'. Article 121(2): 'The Council shall, on a recommendation from the Commission, formulate a draft for the broad guidelines of the economic policies of the Member States and of the Union, and shall report its findings to the European Council', and, further on - you have to read the full article - 'In order to ensure closer coordination of economic policies and sustained convergence of the economic performances of the Member States, the Council shall, on the basis of reports submitted by the Commission, monitor economic developments in each of the Member States and in the Union'.
There is, therefore, joint monitoring. Beyond that, and this is something new in the Treaty of Lisbon, the Commission may now make concrete recommendations, especially, and I quote: 'Where it is established that the policies of a Member State are not consistent with the broad guidelines or that they risk jeopardising the proper functioning of economic and monetary union, the Commission may address a warning to the Member State concerned'. And further on: 'The Council, on a recommendation from the Commission, may address the necessary recommendations to the Member State concerned'.
This is very interesting, though, because Parliament, too, will have powers in this context: 'The President of the Council and the Commission shall report to the European Parliament on the results of multilateral surveillance'. In other words, henceforth, we have the mechanisms in the Treaty of Lisbon - there is no need to invent anything new ...
(Comment made off-microphone)
No, yes, of course, I have already done it. I do not need to have your support to say it ...
And the truth is that we have, in the Treaty of Lisbon, if we truly wish to apply it, the instruments that we need to guarantee coordination and consistency, with no need for political or ideological divisions on this issue. This is my point - and this is why I must stress it here today: this is the first time that we have had a new rotating Presidency of the Council at the European Parliament.
The Spanish Presidency has a great responsibility. This is the first time since the Treaty of Lisbon came into force that we have had a rotating Presidency. Furthermore, as Mr Zapatero has said - and he has my full confidence because of his commitment to Europe - I believe that we have a responsibility to apply the treaty in both letter and spirit. Both the letter and the spirit of the Treaty of Lisbon are very clear.
A stronger Europe! A stronger Europe, not for the sake of the institutions, but so that the institutions are better able to serve the real interests of our citizens.
(Applause)
Thank you, Mr Barroso. We have all read the Treaty of Lisbon, and we know it does not say everything. This is why it is so important that, working together, we establish an interpretation of what the Treaty of Lisbon does say, and that, together, we plan our work in the European Union for many years to come.
(ES) Mr President of the Spanish Government, I would like to say to you that we are not living in just another period, we are not living in just any moment in and for the European Union.
What you and Chair Daul said is true: the European Union and the European people know that their main concern is the crisis. It also needs to be pointed out here today, however, that before the economic crisis, in various elections in which there was a low turnout, Europeans were also showing signs of a growing disinterest and distance from the European institutions.
Therefore, the crisis of values has manifested itself before and also during the European integration project. I want to say this to you because, in view of the obvious impetus which will be provided by the Treaty of Lisbon, we have our first opportunity to reduce this rift between the European people and the European institutions.
We are therefore living - or at least we should be living - in a period of transition and of change, which you referred to. I would like to say, however, that the first challenge that we have ahead of us is to be able to find the turning point in the process of Europeans becoming distanced from European policy.
Transitions are always an opportunity. They are also a risk, but I obviously encourage you to have a small number of clear ideas that can always be communicated to all Europeans. I would therefore like to say that a change in attitude in all the European institutions, in all of us and in the national governments and parliaments, in politicians, is undoubtedly much more important than the Treaty of Lisbon itself. It is not enough for the Treaty of Lisbon to enter into force in order for us to be able to talk about transition and change in the European Union and ambition in the European project.
I therefore want to say to you that the prime ambition is for Europeans to understand us better, as they do not understand us. Our language is unintelligible and, at times, incomprehensible, and we therefore have to know how to say that this is a problem in itself and a challenge in itself, so that we can move closer to the European people. We need to devote much more time, much more political energy and much more political impetus to ensuring that Europeans can understand us.
Ladies and gentlemen, due to the Treaty of Lisbon, all the presidencies are going to be distinct, different and more demanding, and they are going to demand more sacrifice and more generosity from us than ever. I therefore would like to say that I am very pleased to say here today that the Spanish Partido Popular has supported the objectives of the Spanish Government in the European Presidency at such an important time for the European Union.
What we need to do now is to apply them in the right way. I am going to tell you how the Spanish Presidency should not be measured. It is not going to be measured by the number of meetings that we hold. The measure of a good Presidency is not conventional speeches or great words, or common places. It will be measured by the results, the realities, our capacity to change our attitude - in all the European institutions - and our capacity to prioritise the real problems that Europeans have. This will be the only way that we will truly move closer to all Europeans.
(Applause)
(ES) On behalf of the Socialist delegation in this European Parliament, which, as you said, is the European parliament with the most extensive representation and democratically the strongest in the whole history of the European Union, I would like to join in extending an extremely warm welcome to the Spanish President of the European Union, and express my best wishes for success at such a crucial time.
It is a crucial time owing to the entry into force, finally, of the Treaty of Lisbon. It is also crucial given the launch of the new institutions: the new Commission, the permanent President of the Council and the High Representative of the European Union. Above all, however, it is crucial because it gives us an opportunity to do what needs to be done by means of the Treaty of Lisbon and the new institutions, which is to respond to the most serious and most severe crisis that we have seen for 80 years, which has had a serious economic, financial but also social impact.
For 10 years, European citizens have been watching an institutional debate, and on 7 June, citizens elected this Parliament, which represents 500 million people. Those people are watching us, they have expectations of us and they are demanding answers from us. They want coordination and monitoring where there was a lack of governance and, in response to a lack of transparency and greed, they want the ethics of responsibility to be restored. What they therefore want is for us to emerge from the crisis and to emerge better, but true to our model.
I therefore believe that the Spanish Presidency is right to start by reaffirming values: the importance of equality. The European Union is built on equality, equality before the law, but also equality as the backbone of the social model, combating exclusion and discrimination, protecting the weakest in society, a commitment to combating gender violence and to the European protection order. It is also built on quality as a lever for the future in innovation, education and training, which have always been a way of opening up new opportunities for those who do not currently have them.
In addition to this, the Presidency is right in terms of content, and it has referred to the importance of the 2020 Strategy, which recognises that the Lisbon Strategy did not work, and therefore we are not happy or satisfied and that we need to commit to more innovation and better energy sources. There is also the European External Action Service, to make a difference in Haiti, and the action plan for the area of freedom, security and justice.
If you will allow me, I would like to say that it is also right in its attitude and in having the courage to promote change in the face of national prejudices and in the face of the decline or the resignation...
(The President cut off the speaker)
(ES) President of the rotating Presidency, Mr Zapatero, I sincerely wish you luck and success, as this will be good for Europe and for its citizens.
The crisis necessitates global thinking and local action, but you need to join forces with everyone. Make use of successful local and regional models, those based on the real economy, collaboration between the public and private sectors and proximity to the people. Include the regions, build decision-making processes with them. This also means applying the Treaty of Lisbon, which gives them a role for the first time.
Your programme forgets the regions and does not clarify how the subsidiarity protocol will be applied. Take risks, innovate, but earn some credibility, because no one here believes what you say after Spain reduced its budgets for innovation.
I am pleased that you back equality between men and women, but your programme is written in a masculine form, the language does not even address the perspective of gender. Does this not seem a bad symptom?
As far as the Basque Country is concerned, work for peace, give support to the productive economy, push forward the Basque high speed train, and integrate our fiscal system, our police and our language into the European institutions. Europe will be built by bringing together people, knowledge, will and political reality. That means Parliament, to which, if I may say, you have brought your programme and timetable poorly and too late, and which merits a level of respect which I have not seen, even at the Official Opening on 8 January.
(ES) Prime Minister, welcome. I fear, however, that your Presidency runs the risk of being regarded as a political crocodile, that is to say, with a big mouth, expressing big ideas, but which ultimately has no ears to listen with.
Nothing would please me more, I promise you, than to be able to congratulate you in six months time for having put in place measures which enable us to emerge from the crisis - something which effectively implies greater and better economic government - and for having reorganised the European Union from a social, ecological and democratic point of view.
However, today I must confess my concern about the fact that in the Presidency Programme, the aims for stimulation plans, for example, are uncertain and references to economic government of the Union are marginal.
Furthermore, in order to tackle a real fiscal reform, which includes European resources in order to form social policy and which clearly has a green, ecological dimension, we need to make it very clear that those who pollute must pay, and that this also applies to those who behave in a fraudulent and irresponsible manner, whether they are a bank, a multinational or a tax evader. However, I also see timidity in your proposals and too many concessions to those who shamelessly mortgage our social and environmental present and future.
Nevertheless, it is certain that there are many summits planned during your Presidency, be they with Latin America or the Mediterranean, but I also wish to show my concern on two aspects. The first is your decision to revise universal jurisdiction, since this weakens us when faced with genocide and universal criminals, whether they be in Israel, China or Guatemala, and the second is where, in cases such as the Sahara or Columbia, for example, among many others, trade agreements take precedence over the defence of human rights.
I wish to finish, however, by congratulating you and giving you my support on one particular matter, that of equality between men and women. Yes, there, I give you credibility, there, I see potential, there, I believe you can do fundamental work, because you have earned it in many areas. I hope and I trust - and you will have the support of this Chamber in continuing to do so - that you continue to set an example to many other countries which are very behind in this respect.
(PL) Mr President, Mr Rodríguez Zapatero, your country has taken over the Presidency at an exceptionally difficult time - the last, I hope, phase of the worst economic crisis to hit our continent for 80 years. Therefore, it is fully understandable that you have made returning to a path of economic development and the fight against unemployment your main priorities for the next six months. However, if you are talking about a growth in competitiveness of the European economy, we must remember that this cannot be achieved without reform of the economy and without completion, for example, of building the common market, or without fighting against the revival, for example in France, of economic nationalism.
I am glad that the matter of energy security has also been included in Spain's priorities. Mr Zapatero, I come from Poland, which understands better than most countries the need to diversify the supply of materials used for power generation, and that means diversification of the sources of supply and not only the channels of distribution, as lobbyists working for the Russian firm Gazprom are trying to convince us. I hope that in six months' time, you will be able to show some real successes in this area, too.
Finally, the matter of EU enlargement, which Mr Moratinos rightly recognised recently as a matter of fundamental importance. We are debating, today, at a moment when our important neighbour, Ukraine, which is also an important neighbour from the point of view of energy security, has just passed its next examination in democracy. I hope that in six months' time, we will be able to say that Ukraine is closer to membership of the European Union.
(EL) Mr President, the Spanish Presidency, in describing the priorities for consumers, devotes a total of two lines to the governance programme. That is illustrative of the importance which it ascribes to consumer protection. We therefore wonder what the Presidency is intending to do about the rights of its citizens. Does it intend to safeguard them by revising the proposed full harmonisation downwards or to restrict the commitments announced?
The lack of vision in the social sector is not limited solely to consumers. Unemployment as a consequence of the recent crisis is hitting citizens of the Union hard and they are waiting for action to be taken. Young people in particular are in a quagmire. In response, the Presidency is promoting the employability of young people through apprenticeship schemes, thereby exacerbating their exploitation and the excessive profits of undertakings. We call on the Spanish Presidency to revise its programme so as to safeguard permanent jobs for its citizens.
(LT) I also hope that the Spanish Presidency will be a success and that, in addition to the priorities laid out, Spain will also devote attention to a problem that is particularly relevant these days, that of human rights and freedoms. Following an investigation carried out by the Lithuanian Parliament into CIA prisons, it came to light that in another state, a European state, the infrastructure had been established for the illegal imprisonment of people. The European Union and the United States of America are like two cornerstones of global politics and economics, allies and partners enjoying equal rights, but this does not mean that CIA agents are entitled to play the master in sovereign states in our own backyard. I think that the European Parliament should renew its investigation into the illegal rendition of people and their imprisonment in European states. The conclusions of this investigation should crown a document obliging Member States to ensure the rights and freedoms of every citizen without condition.
(NL) The Spanish Presidency's statements on immigration policy, and border controls in particular, blow hot and cold very curiously. In particular, Spain's creed that such matters should be regulated at European level rings very hollow in view of the country's recent mass legalisation of illegal immigrants; of which the - shall we say - more northerly European countries, too, will soon pay the price without ever having a say in the matter. It also struck me that the Spanish Presidency is continuing to advocate an active immigration policy at a time of very serious economic crisis, when no one knows how many million Europeans are unemployed. What we really need is to close our borders, put a real stop to immigration and, of course, provide economic support to countries that need it. The further large-scale immigration you are advocating can only lead to large-scale problems.
(DE) Mr President, Mr Rodríguez Zapatero, I must compliment you on your eloquence. However, what do you really have to say? What is your message to us? What is the substance of what you said? I have heard many speeches - you are the 32nd Head of Government that I have witnessed - but I have rarely heard anything so non-committal in content. In view of the crisis, the forthcoming summit, the necessary stringency of financial market regulation and the fact that the Council has left the Commission to its own devices over the last few months, where is your strategy?
Mr Schulz must have been in a different room if he is recommending that we adopt your Spanish Government model here. I would like to make one thing clear: Europe cannot afford a 20% unemployment rate. What is so good about this Spanish model then? How have you responded to the crisis? How can you coordinate things here? We call for your leadership. Then we will support you. However, what can we do with something so non-committal? Of course we are opposed to marital violence, who would not be? Your only concrete proposal was the electric car - and with the crisis and the summit in mind - is that all you can come up with, Mr Zapatero? I am also amazed by the fact that the President of the Commission had to read the Treaty to you with regard to economic policy coordination, and you listened very attentively because it was clearly the first time that you had heard it!
All I can say to you is that you should follow the recommendations of your fellow party member, Mr Almunia. He resisted the opposition of the Council to the Stability and Growth Pact. He is the example you should follow. Help him to secure the Stability and Growth Pact. Help him to do this and you will have us on your side. However, with this non-committal pie-in-the-sky approach, we will not make any headway in Europe.
(DE) Mr President, Mr President-in-Office of the Council, I do not think that Mr Langen was listening very closely, because otherwise he would have heard a clear modernisation strategy and a social pact mentioned. I am not surprised that you did not hear the social pact mentioned, because it is an important part of this strategy. Mr Zapatero most definitely mentioned unemployment, including unemployment in his own country. Unemployment as a whole is something that worries us. However, he is not the one responsible for this; it is those who, in the last few years, have pursued a policy of maximum deregulation who are responsible. Those in your ranks who played their part in causing this bear the responsibility.
This social pact is needed now in particular, because we know - and this is the point on which you are right, although only partly - that we must consolidate the budgets. However, we also know that this must not be at the expense of the vulnerable members of society, as there are currently many - you only need to read today's newspapers - who, for example, do not have unemployment insurance. It is not only a tragic fate for these individuals, it is also something that affects economic growth, because we know very well that people in the lower levels of society tend to cut their consumer cloth accordingly, and one of the reasons that economic development and economic growth is at risk is because there is not enough consumer spending. If we do not protect the vulnerable members of society by means of a social pact, it will not only be humanity that we will be failing, but we will also have failed to bring about economic development. Therefore, this social pact is very important.
Mr Zapatero, with regard to the social pact in particular, you have our full support.
(ES) Mr Rodríguez Zapatero, last September, the Commissioner, Joaquín Almunia, appeared in Parliament before the Committee on Economic and Monetary Affairs. After reporting on the recovery of German exports and the growth in French consumption, Mr Almunia said that the crisis would be much longer and deeper in Spain.
In fact, the European Commission foresaw a continued increase in unemployment and a large deterioration in public finances for Spain in the next few years, and this year it is very probable that we will see a reduction in bank credit for families and businesses.
I asked Commissioner Almunia in September why Europe was already recovering and why Spain would continue to fall into the mire and he replied literally 'because the Spanish Government is not carrying out the reforms that you and I agree on'. The crisis is global, but the solutions are local. Many European countries quickly acknowledged the crisis, acted quickly and are already recovering. You have wasted two years and are still not providing concrete solutions.
Mr Zapatero, you have broken the fine tradition of the PSOE in Europe. Felipe González had the European social-democrat reformists as a reference point, but you are much nearer to revolutionary South American populist policies. Reforms help nations to progress more than revolutions and Europe is a model of good practice in this regard. Come here with humility and learn, do not seek to lecture.
Two specific questions: when will we be able to speak Catalan in this Chamber? And, finally, when will the Spanish state revoke the international treaties which prohibit flights from twenty three countries into Barcelona airport?
(ES) Hello, Mr Rodríguez Zapatero. A couple of years ago, you assured us that Spain had exceeded Italy's per capita production and that it would soon surpass that of France. However, at present, according to international rating agencies, Spain heads the European Union poverty index, with 20% unemployment and a deficit of EUR 78 billion.
What has happened, Mr Zapatero? Will your economic prescriptions for Europe be the same as those you have applied in Spain?
Furthermore, this deficit has not been used to build extensive communication infrastructures. When will we, the citizens of Europe, benefit from a rail freight axis uniting the north and south of the continent which passes along the Mediterranean coast?
It is a deficit that has not been used to propel change in the productive model, either. How can we Europeans have confidence in your will to implement the European Digital Agenda when you have just halved the budget for research.
Finally, in contrast to your fellow European members represented here, Spain still refuses to recognise Kosovo. For how long will you continue to take advantage of the international community's patience, refusing to accept referenda on self-determination as the democratic expression of the will of the people?
(ES) It is quite significant, and also symbolic, that the Prime Minister of a country which now has the highest rate of unemployment in the European Union should be speaking about the importance of creating employment. For this reason, I would like to ask the Prime Minister of the Spanish Government what, specifically, are the most important measures to achieve the objective of reducing unemployment, not just in Spain, but also in Europe.
The Spanish Government's programme is extremely ambitious. It wishes to adopt a new strategy of growth and employment. At the same time, it is forgetting the Community Lisbon Programme, which had forecast the transformation of Europe into the most competitive region in the world. How can one envisage a new strategy and prepare it within a month, without first analysing the reasons for the failure of the previous programme?
(PT) Mr President, this period should herald a sea change in European Union policies and priorities.
Unemployment has reached alarming levels, with more than 24 million unemployed and an increase of over 5 million in the last year alone, a situation that has also exacerbated poverty, which now affects more than 80 million people. We need a social development and progress pact that aims at production, particularly in the fields of agriculture and industry, at employment with rights and social inclusion, instead of coming back to insist upon the Stability Pact, with its liberalisations and neoliberal diktats, as the President of the Council has done.
As we have already seen, they were the ones who contributed to the rise in inequality, to the prioritisation of greater profits and gains for the main economic and financial players. At the same time, an average of more than 21% of young people cannot find a job in the European Union, one in five children lives in poverty and discrimination against women is on the rise once again. In view of all this, the challenge now is to make a break with these current policies ...
(The President cut off the speaker)
(IT) Mr President, ladies and gentlemen, according to the Eurobarometer indicators, Spain has the fourth highest percentage of people - 21% - who live on the poverty line, after Latvia, Romania and Bulgaria.
Under these circumstances, and with the data that has been brought to light on several occasions, not least regarding unemployment, what kind of immigration policy does the Spanish Presidency propose? The Spanish Presidency says it wishes to increase immigration.
At present, all this appears to me to be clearly contradictory. From Madrid's point of view, why does Spain and why do European countries - Spain is not the only one to have this unemployment situation - need to import a new workforce? Do we want new immigrants who have no homes or jobs? Do we want to increase this already worrying number of people who are living on the poverty line?
I believe that we must focus, instead, on a fundamental objective in the field of immigration, that of integrating the immigrants that we already have in our country and stopping ...
(The President cut off the speaker)
(IT) Mr President, ladies and gentlemen, welcome, Mr Rodríguez Zapatero. I confess that as a dyed-in-the-wool conservative, I had prepared myself for this debate as if it were a bullfight; however, you have spoken of equality and human rights in such a way that I can now recognise what unites us, not what divides us. You have been a cautious matador; I will be a cautious bull and I will remain in my enclosure.
However, please allow me to return to two extremely tiresome questions on the contribution that you can make to the interpretation of the Treaty of Lisbon's implementation. You have laid down in your country various policies based on the principle of subsidiarity, thus supporting the identity-related demands of many communities, from the Catalans to the Basques, from the Valencians to the Galicians, and not without controversy.
How do you now intend to defend the principle of subsidiarity in the relationship between the Member States and the European Union, in other words, the Member States' request to have their own traditions, their own identities, their own values recognised, so that the founding principle of the European Union - 'United in diversity' - is affirmed?
My second question concerns the role of the High Representative for Foreign Affairs: after Lisbon, who among yourself, President Van Rompuy and President Barroso, is responsible for explaining to Baroness Ashton that perhaps after 12 days, it is time to get on an aeroplane and fly to Haiti? That it is time that the European Union's foreign policy had not only a budget but also a face and a human capacity to support, just as the other leaders of international organisations have done? Unless, of course, we are confusing Haiti with Tahiti.
Mr President, the Spanish Presidency is the first to take place under the new Lisbon Treaty.
Here is the first challenge. We have the treaty, but we need its proper enhancement and even more than that. The European Social Pact and European economic governance might be part of this 'more', but all these parts require more European financial resources and harmonisation of Member State tax policies. Unfortunately, such endeavours have always been undermined by national governments.
I hope that the Spanish Presidency will be able to bring them together more than in the past.
The Spanish Presidency should cope with the two main contradictions of the European Union: the contradiction between pan-European needs and European national egoists, and the contradiction between the level of development in the western territories of the Union and that in the eastern territories, with their consequences in terms of political sensitivity. There is a political sensitivity which is different in the two parts. There is a sense of the need for more Europe, which is slightly different in the two parts following social and economic cleavages. I hope that the Spanish Presidency will be able to cope with this.
These really are challenges which again require more common resources and better political coherence. I therefore think that we not only need to read the Treaty, which is very right and gives us possibilities for more coherence, but also to provide...
(The President cut off the speaker)
(DE) Mr President, Mr Barroso, Mr President-in-Office of the Council, Spain is now taking on the Presidency of the European Union for the fourth time. You know what it is to cooperate with the European Parliament in a very wide range of situations.
We now have the Treaty of Lisbon, which means that the European Parliament is now your key contact partner. In your programme, you say that you want the EU to take root in the will of those who render it legitimate, namely European citizens. That is a very ambitious aim. The path to achieving it can only be found via the representatives of European citizens, in other words the parliaments. I am therefore very pleased to hear you say that cooperation between the national parliaments, the parliaments of the EU Member States, and the European Parliament is the cornerstone of such a path. You want to bring the parliaments closer together in order to bring citizens closer together. That is a good thing.
You have a great responsibility in this regard, as you are the first Presidency following the entry into force of the Treaty of Lisbon. Other Presidencies will use you as an example. You are therefore creating the blueprint, so to speak. I would like subsequent presidencies to have to measure themselves against you where cooperation structures are concerned. I wish you much success!
(NL) The Presidency wishes to accelerate accession negotiations, including with Iceland. My group does not oppose that country's accession per se, but the uncertainty about the repayment of the Icesave loans to the United Kingdom and the Netherlands is too great at present. Iceland and Icesave have been taking great risks for many years. The sky seemed to be the limit, and the consumption and granting of loans just kept on going. International bodies such as the International Monetary Fund warned against these risks but, no, this behaviour continued unhindered until the recession struck. Curious, then, that the government in Reykjavik is now shedding crocodile tears. The writing had been on the wall for a long time that things would go seriously wrong. Forewarned is forearmed. In short, Iceland can join the EU if it meets its international obligations, and it has been laid down clearly how and when the Icesave loans are to be repaid. That is the only way of building the confidence required for accession.
(PT) Mr Rodríguez Zapatero, you know as well as I do that growth of production in Europe will be slow and lacklustre over the coming years. Given this, I fail to understand why you are insisting on the withdrawal of the Stability Pact in its original form, or with the shrinking of public investment and social spending.
I would also like to ask you about what you omitted from your speech. Why was nothing said about tax havens? Why was nothing said about the opposition to banking secrecy by certain Member States? Why was nothing said about a real European initiative for the taxation of financial transactions?
In short, the question that I would like to put to you is this: why do your commitments always fall short of justice in the economy, a modicum of justice in economic matters?
(HU) Among the joint objectives, I would like to highlight overcoming the economic crisis and the creation of new jobs. We are all aware that there are signs of recovery appearing in some countries, but this is not reflected in the overall employment situation. What the citizens of the European Union really need is jobs. This is the only acceptable basis for renewing the Lisbon Strategy. We have to make sure that the new EU 2020 programme does not repeat the mistakes of the Lisbon Strategy. For now, we cannot see the factors that will make it different and more credible than its predecessor. So far, we have heard only about slogan-like targets, and an extremely tight schedule for adopting it.
If the European Parliament is involved in the process in a way that is commensurate with its significance, it is impossible to finish the process before the end of the second quarter. We need a mature and harmonised programme instead of a hastily mounted communication campaign. Let us consider the following. How to share responsibility between the Member States and the Union? How to control the implementation of the strategy? Whom do we want to benefit with the new strategy? How will the Union represent the interests of all its regions, not only of certain industries, companies, or countries? How to harmonise the cohesion and the structural policies? When working under pressure there will be no time to answer all these questions. Haste comes at the expense of quality.
I draw your attention to two European-level issues included in the targets of the future Hungarian Presidency. The first one is to establish a common water management strategy, as water is our common treasure. The concept of the Danube as a green corridor is related to this. Our other aim is to lend a hand to the European regions. We have to take advantage of the strength of these communities.
(SV) Thank you for a strong social agenda - you have our full support on that. I have two questions. The first concerns the Copenhagen Summit. It was a failure and the question now is how can we regain the initiative as regards the fight against climate change? Can Spain pave the way for a binding climate agreement in Mexico in which we do not increase the gap between the poor countries of the world and the richer countries of the world? Is it possible, for example, to attempt to secure financing of climate initiatives that does not take funds from regular EU aid for fighting poverty? That would be an important matter for the Spanish Presidency to address.
As far as the social pact is concerned, it sounds very interesting. However, there is a serious problem: there is no longer a reasonable balance between Europe's employees and Europe's employers. We have a Posting of Workers Directive that has upset that balance and which puts such a social pact at risk. There is too much wage dumping and too much crude exploitation.
Mr President, I would like to thank the Prime Minister for his very sincere and European speech at the opening of Spain's Presidency. This is normally a moment to be polite, and my colleagues know I am always very polite, but I have to return to the issue of the many British citizens and other European citizens who are having problems with losing their homes in Spain.
I approach it not like the former speaker from an anti-European perspective. I approach it from a pro-European perspective, where this Parliament has, time and time again, done reports and had hearings through our Petitions Committee. It is a European problem. It is a problem of free movement. It is a problem of European citizenship. It is a problem of European justice, access to civil justice.
I am sorry, Prime Minister. You made many wonderful comments about European citizenship and fairness and honesty. I do hope, Prime Minister, that you will be able to translate those comments to those European citizens who face homelessness and the loss of their savings in your country because, I am sorry to say, of what appears to this Parliament to have been administrative abuse.
(CS) Mr Prime Minister, in the programme of priorities for your Presidency, you also mentioned, in the chapter on transport, the Galileo project. The Galileo project ranks among the European Union's biggest and most complex projects. During the Spanish Presidency, this project should already be scheduled into its implementation phase. I would like to ask you to devote more attention to this project, which is complex not only in technical but also in economic terms, since its funding has not been completely clarified. I believe that thanks to the Spanish Presidency, this programme will be successfully fulfilled and the entire project launched. This is a huge task for the Spanish Presidency, since it is to be followed by other highly significant projects in the sphere of innovation, telecommunications and other related matters.
(NL) Mr President, Mr President-in-Office of the Council, President Barroso, Commissioner Almunia, I, too, wish to focus on the EU 2020 strategy, as the need for Europe to work for its citizens and their jobs is greater than ever in these times of crisis. You have announced that EU 2020 is an important priority area, but at the inauguration of your Presidency in Madrid, you made some controversial political statements and received a great deal of criticism, even though it is actually an important responsibility to get Member States singing from the same song sheet, and one that requires diplomacy. Are you, the Spanish Presidency, perhaps hampering President Van Rompuy with these statements? Under the Treaty of Lisbon, as colegislator and important partner for the European Parliament, should you perhaps now be working towards the legislative programme? Is it not in fact your job - and this is also in your programme - to ensure decisive financial market regulation? After all, in that regard, Parliament was disappointed in the compromise on financial supervision reached by the Council last December. Should you perhaps be focusing your energy much more on this, and also on the internal market, where there is much room for improvement? This is important for our small and medium-sized enterprises, our driving force for jobs.
Where EU 2020 is concerned, the Group of the European People's Party (Christian Democrats) also wants to see an end to the free-for-all for Member States, of course, and instead specific proposals - here I am also looking at President Barroso - for a solid, transparent governance structure, one that also respects subsidiarity. Brussels' remit does not cover the retirement age, for example. Should Brussels be taking decisions on reforms of labour markets or education systems in Member States? Let us be decisive, but let us also respect subsidiarity.
(SK) The programme you have presented is very ambitious - it may allow the European Union to make quite a lot of progress and, since I have had the opportunity to meet several members of your government, I know that they are professionally very capable and well-prepared to implement this programme - my congratulations.
I am particularly looking forward to cooperating with the Minister for Justice and the Minister for the Interior, because this is the area I focus on as the Vice-Chair of the Progressive Alliance of Socialists and Democrats in the European Parliament. We have before us a large amount of work and an array of measures, including those mentioned at our session yesterday evening, mainly relating to the fields of justice and internal affairs, which the Spanish Presidency has decided to deal with courageously.
There are many questions and many solutions are needed in the area of fundamental rights of European Union citizens, including material and procedural rights of participants in civil and criminal proceedings and the issue of protection with respect to the reintroduction of the social dimension of European policy. We have to pay attention to issues relating to immigration and asylum, and I believe we will ...
Mr President, one of the changes the Prime Minister spoke of this morning is the Citizens' Initiative. Indeed, I think it is fitting that one of the countries whose citizens voted 'yes' to the constitution is the country that will start the implementation of the Lisbon Treaty. Indeed, many times when I was canvassing for a 'yes' vote in Ireland on the Lisbon Treaty, I quoted Spain and the Spanish people.
But we as politicians have a responsibility to ensure that, while citizens are aware of the real potential of the Citizens' Initiative, they are also aware of its limitations. We know that it is not just a question of one million signatures on any issue. The issue must come within the competence of the Union and we must not promise more than we can deliver.
Secondly, this morning, you mentioned food security, Prime Minister. I am pleased to see that in the Agriculture Council, you are making progress with the issue of improving the functioning of the food supply chain. Food security cannot - and will not - be guaranteed unless our farmers can earn a fair and reasonably stable income.
Finally, Prime Minister, well done on your initiative to stamp out gender violence; I look forward to hearing the details.
(RO) Let me begin by expressing the hope that, in spite of the fairly general nature of the programme, the Spanish Presidency will achieve concrete results by the end of June.
I welcome the fact that the Presidency is concerned with developing the European Research Area and ensuring mobility for researchers. However, at a time when there are labour market restrictions, this task is going to be difficult to achieve. I hope that the informal meeting of employment ministers at the end of this month will end with specific results in this area.
The programme also includes the review of the TEN-T action guidelines. It would be desirable for the review also to take into account the Danube Strategy which, although not mentioned directly in the Presidency's programme, is a European Commission commitment for 2010.
In the energy sector, it would be desirable to improve the European Action Plan for Energy Efficiency and adopt the 2010-2014 Action Plan for Energy. With regard to the former, I believe that its revision should also include a proposal on financial resources, especially with a view to making buildings energy efficient. The European Economic Recovery Plan has included the European Union's involvement in funding the Nabucco gas pipeline. It is in the European Union's interest for this funding to continue in the 2010-2014 Action Plan for Energy as well.
As far as the Eastern Partnership is concerned, it is worth stating that the European Union's relations with Ukraine are extremely important. I would also take this opportunity to ask you not to forget the Southern Caucasus region, which is an important alternative energy resource for the European Union, or the Republic of Moldova, which is in great need of EU assistance during this period of transition to democracy.
(IT) Mr President, ladies and gentlemen, Mr Zapatero, thank you for the great commitment you are making during this parliamentary term regarding the items you have announced, even though this is no longer the time to list all the useful items, but to make practical efforts to revive Europe.
We need to end this period of defining institutional structures and to face the major issues which still prevent Europe from being able to compete on an equal footing with its international partners. We need to know whether the European Union will be able, one day very soon, to have a seat in the United Nations, whether it will be able to have a seat, as the European Union, at the G20, whether it wants greater fiscal and social harmonisation, and what resources it wants to put into the European economic circuit so that it can truly do what its other international competitors have done.
We need to come here - and I say this also to President Barroso - with concrete measures to revive Europe, because, in six months' time, we will not see the same results as we have seen previously with other previous experiences. We would also like to know whether the time has finally come when, as Kissinger would say 30 years ago, the major world leaders know which telephone number to call when they need to speak to someone in Europe, and do not just contact the Member States.
At stake is Europe's dignity as it emerges from the Treaty of Lisbon, but also the European social model, that fundamental democracy which we Members of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament strongly demand and on which we want the future well-being of our citizens to be based.
(PT) Mr President, Mr Rodríguez Zapatero, Mr Barroso, I would like to make it clear that there are certain ambiguities in the speech that we have heard here, particularly with regard to economic matters. The aims and stated aims are sound, but certain ambiguities remain. Specifically, there are no concrete measure to combat unemployment. However, despite this reservation, I would like to focus my speech on institutional matters.
The Spanish Presidency talks a lot about the issue of the Citizens' Initiative, and about the swift and rapid installation of the system for the External Action Service. At present, on an institutional level, I think that some statement about the relationship with the remaining institutions would also be important, since we are in the initial stages of the Treaty of Lisbon.
I also believe that it is important that the Council and the Spanish Presidency clearly demonstrate a willingness to collaborate with the Commission and Parliament, so as to clarify how relations between the Commission and Parliament will play out in the context of the Treaty of Lisbon, as the Spanish Presidency now has a unique opportunity to set precedents.
Whatever the Spanish Presidency does in terms of the aforementioned relations with the Commission, on the one hand, and with Parliament, on the other, and with the President of the European Council himself, clearly attests to what will come to be seen as the success of the Treaty of Lisbon.
In view of this, I would like to be given clearer information about how you view the structure of relations between the rotating Presidency, the Commission, Parliament and the Presidency of the Council.
(ES) Dear Prime Minister Zapatero, welcome, good luck and thank you for your speech. Thank you, above all, for that reference to the European Social Charter. Finally, somebody in the Council understands that Europe cannot be formed without workers, and much less so against workers.
Finally, somebody in the Council is beginning to understand that we have a very serious problem, with millions of disillusioned people, with trade organisations which feel they are being kept out of the process of European integration, which only looks at the business aspect, has lost its political ambitions and has little social ambition.
Two actions have poisoned this relationship with the Parliament and with the trade union movement. One is the movement of workers throughout Europe, which creates a threat to national social models, and the other is the Working Time Directive, which threatens historical achievements and the conciliation of professional and working life.
Prime Minister, you have spoken of six months of change. Change the procedures, change the course. You will not be able to change everything, but set off on a new route, a route which Europe needs, because Europe needs workers and it will not be possible to construct just an economic Europe; it needs to be a political and social Europe, too.